Title: To John Adams from Timothy Pickering, 21 May 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia May 21. 1799.

Yesterday I received letters from Algiers, dated the 22d. of February. In one of that date written by Captain Eaton (Consul for Tunis) and signed by him and Captain O’Brien, is the following interesting passage. “This morning Consul General O’Brien informed me that he had just now concluded a settlement of all accounts between the Dey and the United States, which he desired me to sketch in the following cypher.” The passage in cypher is this—“The whole of our stipulation for naval and military stores I have entirely done away, & paid our stipulated annual tribute with this regency up to two years and one half from the date of the treaty.” [The date was September 5. 1795.] Captain E: adds—“He (O’Brien) has been assiduously employed in the business since the arrival of the vessels: particulars will be reserved for a more certain conveyance.”
All the three armed vessels were delivered to the Dey’s officers, on the 18th of February: and Captains Eaton & Cathcart were to proceed soon to Tunis, in the U.S. armed brigd Sophia.
I am with great respect / Sir your most obt. servt.

Timothy Pickering